Citation Nr: 1210577	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected genital herpes.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which established service connection for genital herpes and assigned a noncompensable (zero percent) evaluation, effective May 14, 2007.  The Veteran expressed disagreement with the assigned evaluation, appealed that decision to BVA and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Since there is no specific Diagnostic Code pertaining to genital herpes, the Veteran's service-connected disability has been evaluated noncompensably disabling by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7820 - 7806.  38 C.F.R. § 4.27 (2011).  The criteria within Diagnostic Code 7820 pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) and is rated as disfigurement of the head, face or neck (Diagnostic Codes 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Codes 7806), depending upon the predominant disability.  The predominant disability in the present case, genital herpes, most closely resembles dermatitis.  

Under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis or eczema less that 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period.  A 10 percent evaluation is warranted for dermatitis or eczema at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requires for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum evaluation of 60 percent is warranted when the dermatitis or eczema covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board notes that genital herpes may also be evaluated by analogy under 38 C.F.R. § 4.119, Diagnostic Code 7827, pertaining to erythema multiforme, which provides for a 10 percent evaluation for recurrent episodes occurring during the past 12-month period that respond to treatment with antihistamines or sympathomimetics, or one to three episodes occurring during the past 12-month period requiring intermittent systemic immunosuppressive therapy.  A 30 percent evaluation is warranted if there are recurrent episodes occurring at least four times during the past 12-month period, and intermittent systemic immunosuppressive therapy is required.  A 60 percent evaluation is warranted if there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite ongoing immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7827.  

The Board observes that the present this claim for increased arises from a granted claim for service connection.  As such, although the Veteran was afforded a VA examination in connection with his claim, the focus of the examination was whether his genital herpes was the result of his service rather than the frequency or outbreaks or associated symptomatology.  Specifically, the October 2007 VA examination report reflects that the Veteran was not experiencing an outbreak at the time of the examination, but the examiner noted that the Veteran experiences outbreaks, characterized by "a cluster of blisters on the head of his penis occasionally" and/or "[a] few times a year."  See the October 2007 VA examination report.  In light of the criteria of the pertinent Diagnostic Codes, recounted above, the Board concludes that the October 2007 VA examination report lacks the necessary specificity to analyze the Veteran's claim under the criteria of the applicable Diagnostic Codes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected genital herpes, to include the frequency of his outbreaks.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must be afforded a VA dermatology examination to determine the nature, severity and extent of his service-connected genital herpes.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Thereafter, the examiner should address the following:  

a.  Specific findings should be made with respect to the location, size, and shape of the herpes progenitalis lesions and associated scarring (if any) with a detailed description of any associated symptoms, including pain or tenderness as well as the presence of any disfigurement.

b.  Color photographs should be taken of the area of the Veteran's body that has been affected by the service-connected genital herpes, in order to demonstrate any current scarring or residuals.

c.  The examiner should discuss the presence or absence over time (including extent and severity), of ulceration, exfoliation, itching, crusting, disfigurement and systemic or nervous manifestations due to the Veteran's service connected genital herpes disability.  The shape, color, and extent, including a description of the size of each exposed and non-exposed affected area, for each area of the service-connected herpes lesions should also be noted, as well as the degree of disfigurement.  The examiner should note the percentage of the entire portion of the Veteran's body and the percentage of the exposed areas of his body that are affected by his service-connected genital herpes.

d.  The examiner should also note whether any exudation, itching or exfoliation due to the service-connected herpes is shown, as well as the extent of the limitation of function of any affected body part.  The examiner should record, with reference to pertinent pharmacy records showing prescriptions and refills, whether the Veteran has used medication for his service-connected genital herpes, and whether he is currently using medication for such, and, if so, the extent to which the herpes was/is ameliorated thereby.  Also, the examiner should note whether the service-connected genital herpes has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, including during the previous 12-month period.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


